

	

		III

		109th CONGRESS

		2d Session

		S. RES. 406

		IN THE SENATE OF THE UNITED STATES

		

			March 27, 2006

			Mr. Frist (for himself

			 and Mr. Alexander) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating Graceland on the occasion of

		  its designation as a National Historic Landmark. 

	

	

		Whereas Graceland—

			(1)served as the

			 home and private retreat of Elvis Aaron Presley from 1957 through 1977;

			 and

			(2)is intimately

			 connected to the musical and cultural heritage of Elvis Aaron Presley;

			Whereas Elvis Presley is—

			(1)universally

			 recognized as the King of Rock and Roll;

			(2)known to

			 generations by only his first name; and

			(3)widely agreed to

			 be one of the most famous and influential American cultural icons of the 20th

			 century;

			Whereas Elvis Presley, having drawn on musical traditions

			 including gospel, country, and rhythm and blues, contributed to the

			 development, popularization, and evolution of the rock and roll genre;

		Whereas Elvis Presley, having been an exceptionally

			 talented vocalist and stage performer, experienced a career marked by

			 unprecedented professional success and achievement;

		Whereas Elvis Presley received numerous honors and

			 accolades, including—

			(1)3

			 Grammies;

			(2)14 Grammy

			 nominations; and

			(3)a Grammy Lifetime

			 Achievement Award from the National Academy of Recording Arts and

			 Sciences;

			Whereas the Recording Industry Association of America has

			 officially recognized Elvis Presley as the number 1 Solo Artist in United

			 States History because he has—

			(1)achieved over 150

			 gold, platinum, or multi-platinum awards; and

			(2)documented album

			 sales exceeding 120,000,000 albums;

			Whereas Elvis Presley is the only artist to be inducted

			 into 3 major music halls of fame, including—

			(1)the Rock and Roll

			 Hall of Fame in 1986;

			(2)the Country Music

			 Hall of Fame in 1998; and

			(3)the Gospel Music

			 Hall of Fame in 2001;

			Whereas Elvis Presley continues to maintain a preeminent

			 position on numerous Top Artist Achievements lists, including—

			(1)Most Chart

			 Hits;

			(2)Most Top

			 10 Hits;

			(3)Most Top

			 40 Hits;

			(4)Most Weeks

			 at the number 1 Position;

			(5)Most

			 Consecutive number 1 Hits;

			(6)Most

			 Consecutive Top 10 Hits; and

			(7)Most Gold

			 and Platinum Hits;

			Whereas Elvis Presley was personally involved in the

			 renovation and reconstruction of Graceland, and the unique design and

			 decoration of Graceland enshrines his style, character, influence, and cultural

			 legacy;

		Whereas Graceland serves as a museum for promoting,

			 celebrating, and maintaining the role of Elvis Presley in the history of the

			 United States;

		Whereas Graceland—

			(1)is a historic

			 residence built in the Classical Revival style; and

			(2)was placed on the

			 National Register of Historic Places in 1991;

			Whereas Graceland continues to serve as a pilgrimage site

			 for millions of Elvis Presley fans from around the world;

		Whereas Graceland is recognized as one of the most visited

			 historic house museums in the United States, attracting over 600,000 visitors

			 each year; and

		Whereas Graceland will continue to impact the popular

			 culture of the United States by educating millions of visitors for years to

			 come: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes

			 Graceland as exceptionally valuable for promoting and illustrating the

			 contributions of Elvis Presley to the music and popular culture of the United

			 States;

			(2)acknowledges the

			 importance of designating Graceland as a National Historic Landmark for the

			 purposes of recognizing and preserving that unique cultural attraction;

			 and

			(3)congratulates

			 Graceland on the occasion of its designation as a National Historic

			 Landmark.

			

